 

STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the followin

 

GEE Valuation of Security REE Assumption of Executory Contract or Unexpired Lease BBE Lien Avoidance

 

 

Last revised: September 1, 2018
UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEW JERSEY
In Re: Case No.:
Maxene Josep h ; Judge:
Marie 0, eet
Chapter 13 Plan and Motions
@} Original [) Modified/Notice Required Date:
C1 Motions included (C1 Modified/No Notice Required

THE DEBTOR HAS FILED FOR RELIEF UNDER
CHAPTER 13 OF THE BANKRUPTCY CODE

YOUR RIGHTS MAY BE AFFECTED

confirm this plan, if there are no timely filed objections, without further notice. See Bankruptcy Rule 3015. If this plan includes motions
to avoid or modify a lien, the lien avoidance or Modification may take place solely within the chapter 13 confirmation process. The plan
confirmation order alone will avoid or modify the lien. The debtor need not file a Separate motion or adversary proceeding to avoid or
modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who wishes to contest said
treatment must file a timely objection and appear at the confirmation hearing to prosecute same.

 

 

The following matters may be of particular importance. Debtors must check one box on each line to state whether the plan
includes each of the following items. If an item is checked as “Does Not” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 

 

THIS PLAN:

XC Does @ DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST ALSO BE SET FORTH
IN PART 10.

C Does @ DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY SECURITY INTEREST,

SEE MOTIONS SET FORTH IN PART 7, IF ANY.
Initial Debtor(s)’ Initial Debtor: M { Initial coos) 7. _
 
 

Parti: Payment and Length of Plan

a. The debtor shall pay $_ 1IO6,00 per MOA] A to the Chapter 13 Trustee, starting on
RST 0 Emowth p ott boli Tidy) for approximately -3& months.

 
   

 

b. The debtor shall make plan payments to the Trustee from the following sources:

@ Future earings 4-257

@ Other sources of funding (describe source, amount and date when funds are available):

So Cr AL Security

c. Use of real property to satisfy plan obligations:

L] Sale of real property
Description:

Proposed date for completion:

_—

[J Refinance of real property:
Description:
Proposed date for completion:

 

@ Loan modification with respect to mortgage encumbering property:

Description: » Oth ST. Newark NI x
pescrtion: 568 corto? " s j NGA MA Ton

d. @ The regular monthly mortgage payment will continue pending the sale, refinance or loan modification.

e. [J Other information that may be important relating to the payment and length of plan:
   

   

Part2: Adequate Protection [J NONE

 
 
 

a. Adequate protection payments will be made in the amount of $ to be paid to the Chapter
13 Trustee and disbursed pre-confirmation to (creditor).

b. Adequate protection payments will be made in the amount of $ to be paid directly by the
debtor(s) outside the Plan, pre-confirmation to: (creditor).

 
 
 

 

Part 3: Priority Claims (Including Administrative ed eted RET Soy)

 

a. _ All allowed priority claims will be paid in full unless the creditor agrees otherwise:

 

 

Creditor Type of Priority Amount to be Paid

CHAPTER 13 STANDING TRUSTEE . ADMINISTRATIVE AS ALLOWED BY STATUTE
Ghuer—

ATTORNEY FEE BALANCE ADMINISTRATIVE BALANCE DUE: $ 39S)

DOMESTIC SUPPORT OBLIGATION

 

 

 

 

 

b. Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
Check one:

@ None

CI The allowed priority claims listed below are based on a domestic Support obligation that has been assigned

to or is owed to a governmental unit and will be paid less than the full amount of the claim pursuant to 11
U.S.C.1322(a)(4):

 

Creditor Type of Priority Claim Amount | Amount to be Paid

 

Domestic Support Obligations assigned
or owed to a governmental unit and
paid less than full amount.

 

 

 

 

 

 
     

Part 4:

   

Secured Claims

 

a. Curing Default and Maintaining Payments on Principal Residence: IX] NONE

The Debtor will pay to the Trustee (as part of the Pian) allowed claims for arrearages on monthly obligations and
the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy filing as
follows:

 

Creditor Collateral or Type Arrearage Interest Rate on Amount to be Paid Regular Monthly
of Debt Arrearage to Creditor (In Payment (Outside
Plan) Plan)

 

 

idence. |Per profot |
one Fog) Gist move Pek O 430,000 LOX
J NSURANCL

 

 

 

 

 

 

 

 

b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears: EB NONE

The Debtor will Pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations and the
debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy filing as follows:

 

Creditor Collateral or Type Arrearage Interest Rate on Amount to be Paid | Regular
of Debt Arrearage to Creditor (In Monthly
Plan) Payment
(Outside
Plan)

 

 

 

 

 

 

 

 

 

c. Secured claims excluded from 11 U.S.C. 506: 4 NONE

The following claims were either incurred within 910 days before the petition date and are secured by a purchase
money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred within one year of
the petition date and secured by a purchase money security interest in any other thing of value:

 

Name of Creditor Collateral Interest Rate Amount of Total to be Paid through the Plan
Claim Including Interest Calculation

 

 

 

 

 

 

 

 
 

d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments & NONE

1.) The debtor values collateral as indicated below. if the claim may be modified under Section 1322(b)(2), the
secured creditor shall be paid the amount listed as the “Value of the Creditor interest in Collateral,” plus interest as
stated. The portion of any allowed claim that exceeds that value shall be treated as an unsecured claim. If a secured
claim is identified as having “NO VALUE’ it shall be treated as an unsecured claim.

NOTE: A modification under this Section ALSO REQUIRES
the appropriate motion to be filed under Section 7 of the Plan.

 

Creditor Collateral Scheduled Total Superior Liens Value of Annual Total
Debt Collateral Creditor Interest Amount to
Value Interest in Rate be Paid
Collateral

 

 

 

 

 

 

 

 

 

 

2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the allowed
secured claim shail discharge the corresponding lien.

e. Surrender Bl NONE

Upon confirmation, the Stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and that the
Stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following collateral:

 

Creditor Collateral to be Surrendered Value of Surrendered Remaining
Collateral Unsecured Debt

 

 

 

 

 

 

 
f. Secured Claims Unaffected by the Plan BT NONE

The following secured claims are unaffected by the Plan:

g. Secured Claims to be Paid in Full Through the Plan: NONE

 

Creditor Collateral Total Amount to be
Paid Through the Plan

 

 

 

 

 

 

  
    

eel a aoe

 

Unsecured Claims 1 NONE

     
 

a. Not Separately classified allowed noen-priority unsecured claims shall be paid:
C Not less than $ to be distributed pro rata

Not less than / 02 ‘ 0 percent

C) Pro Rata distribution from any remaining funds

b. Separately classified unsecured claims shall be treated as follows:

 

Creditor Basis for Separate Classification Treatment Amount to be Paid

 

 

 

 

 

 

 
      

Executory Contracts and Unexpired Leases [] NONE

(NOTE: See time limitations set forth in 11 U.S.C. 365(d)(4) that may prevent assumption of non-residential real
property leases in this Plan.)

All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected, except
the following, which are assumed:

 

Creditor Arrears to be Cured in Nature of Contract or Treatment by Debtor Post-Petition Payment
Plan Lease

 

 

 

 

 

 

 

 

    

  
   

 

Motions [J NONE

 

Part 7:

NOTE: All plans containing motions must be served on all Potentially affected creditors, together with local
form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J. LBR 3015-1,
A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be filed with the Clerk of
Court when the plan and transmittal notice are served.

a. Motion to Avoid Liens Under 11. U.S.C. Section §22(f)}. NONE

The Debtor moves to avoid the following liens that impair exemptions:

 

 

Creditor Nature of Type of Lien Amount of Value of Amount of Sum of All Amount of
Collateral Lien Collateral Claimed Other Liens Lien to be
Exemption Against the Avoided
Property
isdifnsdhf

sdifhd:ih

 

 

 

 

 

 

 

 

 

 
b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured. “1 NONE

 

 

 

 

 

 

 

 

 

 

 

The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral consistent with
Part 4 above:
Creditor Collateral Scheduled | Total Superior Liens Value of Creditor’s | Total Amount of
Debt Collateral Interest in Lien to be
Value Collateral Reclassified
c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and Partially
Unsecured. HJ NONE
The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and to void
liens on collateral consistent with Part 4 above:
Creditor Collateral | Scheduled | Total Amount to be Amount to be
Debt Collateral Deemed Secured

Reclassified as Unsecured
Value

 

 

 

 

 

 

 

 

 

   

    
 

Part 8: Other Plan aa OS ATHLON fT

a. Vesting of Property of the Estate
® Upon confirmation
[] Upon discharge

b. Payment Notices

Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or coupons to the
Debtor notwithstanding the automatic stay. ,

 
c. Order of Distribution
The Standing Trustee shall pay allowed claims in the following order:
1) Ch. 13 Standing Trustee commissions

2) Paul. Gruer AYIaRNey
3) Walls Farz)
4) Ud Seourd >

d. Post-Petition Claims
The Standing Trustee C1 is, Bis not authorized to pay post-petition claims filed pursuant to 11 U.S.C. Section
1305(a) in the amount filed by the post-petition claimant.

eta LeXe lho ToT T [i NONE

   

If this Plan modifies a Plan previously filed in this case, complete the information below.

Date of Plan being modified:

 

 

Explain below why the plan is being modified: Explain below how the plan is being modified:

 

 

 

 

Are Schedules | and J being filed simultaneously with this Modified Plan? O Yes [J No

    
  

Part 10: Non-Standard Provision(s): Signatures Required

  

Non-Standard Provisions Requiring Separate Signatures:
NONE

CI Explain here:

Any non-standard provisions placed elsewhere in this plan are ineffective,
The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the debtor(s)
certify that the wording and order of the Provisions in this Chapter 13 Plan are identical to Local Form, Chapter 13 Plan
and Motions, other than any non-standard provisions included in Part 10.

| certify under penalty of perjury that the above is true,

 

 

 

 

ML ,AD
Date: f b LD
Debtor ~
Date: BE en
ines
Date:

  

 

 

 

ey for Debtor(s)
